Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendments to the Specification
The specification is objectionable for errors related to formal matters. To obviate these objectionable matters, the following amendments have been made to the specification.
Some descriptions of the reproductions do not adequately explain the view being depicted. As an example, FIG. 1 is a perspective view of the ship and not merely a “right side views”. Additionally, the different sides that are identified in each perspective foreground should be separated by a conjunction, such as a comma or the word “and”.
For these reasons, the descriptions of the reproductions have been amended to read as follows: 
-- 1.1 is a front and right side perspective view of a SHIP embodying my new design;
1.2 is a rear and right side perspective view thereof;
1.3 is a top, rear, and right side perspective view thereof;
1.4 is a top, rear, and left side perspective view thereof;
1.5 is a top plan view thereof;
1.6 is a front elevation view thereof; and
1.7 is a rear elevation view thereof. --
The claim includes a grammatical error. Specifically, the ship for which the design is applied must be referred to as a non-particular noun or article. Therefore, the determiner word “a” must be used when referring to the article of manufacture in the claim.
Accordingly, the claim has been amended to read as follows:
-- I Claim:
The ornamental design for a SHIP as shown and described. --
The statement following the claim that pertains to the “Appendix to the Specification” is not permitted. While an appendix may be part of the disclosure of the application, it cannot be part of the printed specification.
For this reason, the paragraphs following that claim that begins with:
[Submitted herewith as a part of this application is an Appendix to the Specification.]
and the entire section entitled as the  “Appendix” (Page 2 of 6 of the amended 12/27/2021 amended specification), have been CANCELED.
Conclusion
An Examiner’s amendment to the record has been stated. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/DARLINGTON LY/
Primary Examiner, Art Unit 2914